Citation Nr: 1707090	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  13-03 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative disc disease, herniated nucleus pulposus (HNP), stenosis, status post decompressive lumbar laminectomy and instrumentation and clinical bilateral lumbar radiculopathy claimed as a back condition.

2.  Entitlement to service connection for cervical HNP, status post arterio cervical discectomy, C5-C6 corpectomy claimed as a back condition.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970, with subsequent service in the United States Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.

In April 2015, the Board reopened the Veteran's claim for service connection for a back disability, including the cervical and lumbar regions, and remanded the underlying service connection claim, along with the TDIU claim, for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he suffered a lower back injury while in-service in 1969.  Specifically, he reports he suffered the injury while unloading a base plate which weighed about 300 pounds.  

A review of the Veteran's service treatment records shows that they are silent for any complaints, findings, treatment, or diagnoses related to the back.  On July 1970 Report of Medical Examination for purposes of separation, the Veteran was noted to have a normal spine examination.  However, in his July 1970 Report of Medical History for purposes of separation, he reported having "back trouble of any kind."  Thereafter, a September 1975 Report of Medical History for Reserve service did not document any back problems.

The Veteran was provided a VA examination in June 2015, wherein the following back disabilities were diagnosed: lumbar degenerative disc disease, stenosis, status post decompressive lumbar laminectomy and instrumentation as well as clinical bilateral lumbar radiculopathy.  The VA examiner also diagnosed the following neck disabilities: cervical hypertension, status post arterio cervical discectomy and C5-C6 corpectomy.  The June 2015 VA examiner found it was less likely than not that the cervical and lumbar conditions were incurred in or caused by the claimed in-service injury.  To explain his opinion, the examiner acknowledged that the July 1970 Report of Medical History for purposes of separation documented back pain, but relied on the fact that a later September 1975 Report of Medical History stated no recurrent back pain, to find that the Veteran's current back and neck disabilities were not related to service.  

The Board notes, however, that the rationale did not include any discussion of the Veteran's report of continuity of symptomatology following his injury-inservice.  Importantly, the Veteran's postservice treatment records include a diagnosis of cervical and lumbar spine traumatic arthritis, for which he is followed by a neurosurgeon.  See, e.g., August 2007 VA treatment record.  The June 2015 VA examiner did not discuss these diagnoses in his examination report.  On remand, a supplemental medical opinion should be obtained to address the additional diagnoses of cervical and lumbar spine traumatic arthritis, as well as the Veteran's lay reports of continuity of symptomatology since service.

Regarding the Veteran's claim of entitlement to TDIU, that issue must also be remanded again because it is inextricably intertwined with the Veteran's claim for entitlement to service connection for a back condition.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records and private treatment records pertaining to the Veteran's lumbar and cervical spine and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded another examination by the June 2015 VA examiner, if possible.  If the June 2015 VA examiner is no longer available or unable to provide the requested addendum opinion, schedule the Veteran for an examination to provide the requested opinions and information.  After reviewing the claims file, to include a copy of this remand and the report from the June 2015 VA examination, the examiner should determine:

a.  For each back and neck disability diagnosed, to include cervical and lumbar spine traumatic arthritis, whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's cervical and lumbar spine conditions are due to an injury or event that occurred in-service.  

The examiner must provide a comprehensive report including complete explanation of all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's July 1970 Report of Medical History for purposes of separation reporting "back troubles", as well as his current and continued symptomatology following service.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  After completing the above and any other necessary development, readjudicate the issues remaining on appeal.  If any of the benefits sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


